This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-1610

          The Centennial Fire Fighters Relief Association, et al., petitioners,
                                     Appellants,

                                           vs.

                             The City of Lino Lakes, et al.,
                                     Respondents,

          Anoka County Auditor, Jonell Sawyer in her official capacity, et al.,
                                   Respondents,

          Minnesota Secretary of State, Steve Simon, in his official capacity,
                                    Respondent.

                                  Filed June 1, 2015
                                      Affirmed
                                  Rodenberg, Judge

                             Anoka County District Court
                              File No. 02-CV-14-4959

Erick G. Kaardal, Mohrman, Kaardal & Erickson, P.A., Minneapolis, Minnesota (for
appellants)

Joseph J. Langel, Ashley R. Geisendorfer, Ratwik, Roszak & Maloney, P.A.,
Minneapolis, Minnesota (for respondents City of Lino Lakes, et al.)

Anthony C. Palumbo, Anoka County Attorney, Christine Carney, Assistant County
Attorney, Anoka, Minnesota (for respondents Jonell Sawyer, et al.)

Lori Swanson, Attorney General, Nathan J. Hartshorn, Kimberly Middendorf, Assistant
Attorneys General, St. Paul, Minnesota (for respondent Steve Simon)
          Considered and decided by Rodenberg, Presiding Judge; Johnson, Judge; and

Stoneburner, Judge.*

                           UNPUBLISHED OPINION

RODENBERG, Judge

          Appellants challenge the district court’s denial of their request for a writ of

mandamus. We affirm.

                                           FACTS

          The cities of Centerville, Circle Pines, and respondent Lino Lakes entered into a

Joint Powers Agreement (JPA) in January 1990 pursuant to their authority under Minn.

Stat. § 471.59, subd. 1 (1990). The JPA created the Centennial Fire District (Fire

District) “to jointly and cooperatively provide fire protection services” to all three cities.

The JPA allows any signatory city to withdraw from the Fire District by providing “a

minimum of two years notice to the remaining municipalities” involved in the JPA. In

January 2014, the city council of respondent Lino Lakes adopted a resolution to withdraw

from the Fire District and provide two years’ notice of its intent to do so. City staff,

acting pursuant to the resolution, gave notice of respondent’s withdrawal to the other two

cities.

          The Centennial Fire Fighters Relief Association and members of the Lino Lakes

electorate (appellants) circulated an initiative petition to place a proposed ordinance on

the November 2014 general election ballot.1 The proposed ordinance provides:


*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.

                                              2
              219.01 Voter Approval. Any action taken by the City
              Council, the effect of which authorizes the withdrawal from
              the Centennial Fire District, shall require the City Council to
              submit the question of withdrawal to the qualified electors of
              the City of Lino Lakes at either a special election called for
              that purpose or at a regularly scheduled general municipal or
              statewide election. The City Council shall thereafter take
              such action only if the withdrawal is affirmed by a vote of the
              City’s qualified electors at such election. Any such action to
              withdraw from the Centennial Fire District pending at the
              time this ordinance is adopted shall be subject to the
              requirements stated herein.

In August 2014, the city council declined to put the proposed ordinance before the voters

on the November 2014 general election ballot, concluding that “the petition seeks to

annul the Council’s authority over this administrative matter [the withdrawal from the

Fire District] and is, therefore, invalid.”

       Appellants sought a peremptory writ of mandamus from the district court

“requiring voter approval for withdrawal from the Centennial Fire District and ensure it

be placed on the November 4, 2014 ballot.” The district court denied the petition for writ

of mandamus and this appeal followed.

                                       DECISION

                                              I.

       Respondents Lino Lakes and Anoka County argue that the issue of whether the

district court erred in denying appellants’ petition for a writ of mandamus is moot

because the November 2014 general election has passed and we are therefore unable to

grant the requested relief. Although appellants concede, as they must, that the mandamus

1
 It is undisputed that the petition was brought appropriately under the Lino Lakes City
Charter.

                                              3
petition by its terms sought only to have the question placed on the November 2014

ballot, appellants maintain that the issue is not moot. Appellants argue there is an

adequate remedy, and that we might either order the placement of the proposed initiative

on the ballot for a future general election or that we might order a special election.

Appellants also argue that, even if it is moot, this case presents an important public issue

of statewide significance and that we should therefore resolve this case on the merits.

       It is well settled that courts may only decide actual controversies. State ex rel.

Bennett v. Brown, 216 Minn. 135, 138, 12 N.W.2d 180, 181 (1943); In re Guardianship

of Tschumy, 853 N.W.2d 728, 735 (Minn. 2014). “If the court is unable to grant effectual

relief, the issue raised is deemed to be moot resulting in dismissal of the appeal.” Houck

v. E. Carver Cnty. Schs., 787 N.W.2d 227, 231 (Minn. App. 2010) (quotation omitted).

       An exception to the mootness doctrine includes issues capable of repetition and

yet evading review. Id. This exception requires that “(1) the challenged action was in its

duration too short to be fully litigated prior to its cessation or expiration, and (2) there

was a reasonable expectation that the same complaining party would be subjected to the

same action again.” Id. (citing Kahn v. Griffin, 701 N.W.2d 815, 821 (Minn. 2005)

(quotation marks omitted)). Ultimately, “[m]ootness is . . . a flexible discretionary

doctrine, not a mechanical rule that is invoked automatically.” Houck, 787 N.W.2d at

231 (quotation omitted).

       The only relief requested in appellants’ petition for a writ of mandamus was that

the proposed ordinance “requiring voter approval for withdrawal from the Centennial

Fire District be placed on the November 4, 2014 ballot.” Whether designedly or by


                                             4
inadvertence, appellants’ petition to the district court requested neither a special election

nor placement of the question on the ballot at any post-2014 general election. On appeal,

appellants have substantially changed their request for relief, now requesting that we

order a special election or that we order respondents to put the ballot question before the

voters at the November 2015 general election. These arguments for relief were not raised

to the district court and are therefore waived.2 Thiele v. Stitch, 425 N.W.2d 580, 582

(Minn. 1988).

       As we are unable to grant the relief requested of the district court, placement of

this ballot petition on the November 2014 general election ballot, this case is moot.

Houck, 787 N.W.2d at 231. However, because this issue is capable of repetition but

likely to evade review, we exercise our discretion to reach the merits of the question of

whether this petition was lawful for placement of the proposed ballot question before the

electorate.




2
  We also observe that, in requesting on appeal that we order a special election, appellants
would have us ignore or overwrite the city ordinance pertaining to the signature
requirements for a special election. Lino Lakes, Minn., City Charter ch. V, § 5.03
(2014). Appellants cite no authority for the notion that three appellate judges might
under any circumstances undertake to rewrite a home-rule charter city’s requirements for
a special election.

                                             5
                                            II.

       “Mandamus is an extraordinary remedy.” N. States Power Co. v. Minn. Metro.

Council, 684 N.W.2d 485, 491 (Minn. 2004). A writ of mandamus may issue “to compel

the performance of an act which the law specially enjoins.” Minn. Stat. § 586.01 (2014).3

       In order to prevail, appellants are required to show that (1) respondents “failed to

perform an official duty clearly imposed by law”; (2) appellants “suffered a public

wrong” and were “specifically injured” by respondents’ failure to perform that official

duty; and (3) appellants have no adequate remedy other than a writ of mandamus. Breza

v. City of Minnetrista, 725 N.W.2d 106, 109-10 (Minn. 2006) (quotations omitted).

       We review the language of ordinances in the same manner we review statutes.

Eagle Lake of Becker Cnty. Lake Ass’n v. Becker Cnty. Bd. of Comm’rs, 738 N.W.2d

788, 792 (Minn. App. 2007). First, we look to whether the language in an ordinance is

clear and unambiguous. Id. If the language is unambiguous, then we apply the plain

language. Amaral v. St. Cloud Hosp., 598 N.W.2d 379, 384 (Minn. 1999). Language in

an ordinance is ambiguous only if it “is subject to more than one reasonable

interpretation.” Id.

       Lino Lakes is a home-rule charter city and has adopted a charter. See Minn. Stat.

§ 410.015 (2014). The charter allows for the voters in Lino Lakes “to initiate and adopt

ordinances, to require ordinances passed by the Council to be referred to the electorate

for approval or disapproval, and to recall elected public officials.” Lino Lakes, Minn.,

3
  Appellant sought a peremptory writ. A peremptory writ is appropriate when “the right
to require performance of the act is clear, and no valid excuse for nonperformance can be
given.” Coyle v. City of Delano, 526 N.W.2d 205, 208 (Minn. App. 1995).

                                            6
City Charter ch. V, § 5.01 (2014) The right of the electorate to influence the affairs of a

city council is limited to influencing the passage and repeal of ordinances, and recall and

removal (which is not involved in this case). Minn. Stat. § 410.20 (2014); Hous. &

Redev. Auth. v. City of Minneapolis, 293 Minn. 227, 234-35, 198 N.W.2d 531, 536-37

(1972), Hanson v. City of Granite Falls, 529 N.W.2d 485, 487 (Minn. App. 1995). Said

differently, the power of referendum is limited to legislative acts and may not interfere

with administrative or quasi-judicial acts. Hanson, 529 N.W.2d at 488; see also Oakman

v. City of Eveleth, 163 Minn. 100, 107, 203 N.W. 514, 517 (1925) (stating that “the

theory of initiative and referendum was directed at supposed evils of legislation alone”).

          The district court held that, because the proposed ordinance sought to submit to a

vote “any action” of the city council concerning withdrawal from the Fire District, the

proposed ordinance unlawfully encompassed administrative acts.            And because the

proposed ordinance was unlawful, the petition for its inclusion on the November 2014

general election ballot imposed no duty on respondents, and therefore no writ could be

issued.

          The district court based its denial of mandamus relief on the conclusion that the

proposed ordinance was unlawful. “When a decision on a writ of mandamus is based

solely on a legal determination, we review that decision de novo.” Breza, 725 N.W.2d at

110.

          Appellants concede that the power of referendum in a home-rule charter city is

limited to legislative acts. But they argue that the word “actions” in the proposed

ordinance is properly limited to legislative actions only. Appellants reason that the word


                                              7
“action” is used in the charter to refer to legislative actions and therefore the word

“action” in the proposed ordinance mirrors the charter and may be circumscribed as such.

       But the city charter refers explicitly to both legislative actions and administrative

actions.   It also uses the word “action” to encompass the adoption of ordinances,

resolutions, and motions, the latter two of which are explicitly considered by the charter

to be “administrative business” of the council. Appellants’ argument amounts to a

request that we refine their petition and draft it anew.       Appellants, who chose the

language of the petition, broadly defined the scope of the proposed ordinance to include

“any action.”

       The plain language of the proposed ordinance is subject to only one reasonable

interpretation. The proposed ordinance plainly states that a vote of the electorate is

required for “any action . . . the effect of which authorizes the withdrawal from the

Centennial Fire District.”      “Any action” plainly includes both legislative and

administrative actions.    Appellants’ failure to limit the language in the proposed

ordinance to legislative actions, appropriate under the law for required referenda, renders

the proposed ordinance unlawful under Minn. Stat. § 410.20.             Respondents were

therefore under no duty to place the proposed ordinance on the ballot. Hanson, 529

N.W.2d at 488; see also Hous. & Redev. Auth., 293 Minn. at 235, 198 N.W.2d at 537.

       Appellants would have us act beyond our proper role as an error-correcting court.

Sefkow v. Sefkow, 427 N.W.2d 203, 210 (Minn. 1988); Lake George Park, L.L.C. v. IBM

Mid-America Emps. Fed. Credit Union, 576 N.W.2d 463, 466 (Minn. App. 1998), review




                                             8
denied (Minn. June 17, 1998). It is not for us to repair the obvious infirmities of

appellants’ proposed ordinance. The district court properly denied the writ.

       Respondent Lino Lakes agreed at oral argument that, if a proposed ordinance

complying with Minn. Stat. § 410.20 and the city charter is presented for inclusion on a

future general or special election ballot, it will not oppose a placement of such a question

before the electorate. But, as Lino Lakes rightly notes, and as the district court properly

determined, an ordinance that, by its terms, improperly seeks to require voter approval for

administrative city actions may not properly be put before the voters. The district court

was correct and the writ was properly denied.4

       Affirmed.




4
  Respondents Anoka County and the Secretary of State argue that they are not proper
parties to this action. Because our holding affirms the district court’s refusal to grant the
writ of mandamus, we do not reach the issue of whether they were properly parties to this
suit.

                                             9